Title: I. Address of Black Hoof, [5 February 1802]
From: Black Hoof
To: 


            
              Brother,
              [5 Feb. 1802]
            
            According to the agreement of the Nation of our people, we shall address you on the important business of our affairs which is the cause of our long Journey to see you at this time.
            Brother
            You know the same God who made you made us and all things, why cannot we enjoy the good of this Land as well as our Brothers—our hearts are always sorry to think they do not know better.
            Brother,
            Consider our sad situation in the country we come from we live in a very bad place for farming, the water is very bad in the summer; if you will turn your head back, you will hear the lamentations of our women and cheldren distressed for want of clothing and by hunger, we hope you will pitty them and relieve them—
            Brother,
            We will offer our prayers to the great spirit above for your health, happiness and prosperity, and that he will direct you to have mercy on your brothers the poor Indians.
            Brother,
            We have many requests to make, and we hope you will comply with them while we are here, for we shall not be abl to come such a distance from our Country again—
            Brother,
            Our first request to you is that you will give us a good piece of land, where we may raise good Grain and cut Hay for our Cattle the place which will suit our nation is on the head of the Mad-River, joining our great friend Isaac Zean, down the river, eight miles & then across—streight to Stoney-Creek, or Big-Miamis down to the dividing line as drawn to Lorimein—the back line is from the said place down to a Creek of the name of Blanchard’s Creek, and down to the grand Glaize or Fort Defiance and from thense to Fort Wayne and streight to the Wabash-river runing into the Ohio, excepting what belongs to our Brothers according to the Treaty of Greenville. It is our desire to live like good Brothers & good neighbors, as long as the Grass grows, & the water runs in the rivers.
            Brother,
            We wish no Indian should disturb us, and that you would give us under your hand a Deed that nobody shall take any advantage of us, likewise a salt Leak below the mouth of the Wabash where the Shawnees formerly lived—
            
            Brother,
            The second request we make is that you will stop your people from killing our Game, at present they kill more than we do they would be angry if we were to kill a Cow or a Hog of theirs, the little game that remains is very dear to us—
            Brother,
            We hope every request will be granted and we beg your assistance in geting all necessary Farming tools & those for building houses that we may go to work as quick as possible, it is the wish of all our Brothers and likewise to furnish us with some domestick Animals—
            Brother,
            We were told at the Treaty we never should want for provisions and that we should have better than our Fathers had, we have had only dry bread where we come from—we hope we shall have better provisions when we begin to work & till we have finished, for we shall not be able to provide for ourselves—
            Brother,
            Since we are here we shall inform you what took place between Mr Wells and us, last summer when we saw him at Fort Wayne he told us we were desired to come to this place, to see our Brothers, and he would provide every thing for our journey, and we should meet at St. Mary’s. On our arrival there he made many difficulties to our coming here but told us to go to Chilicothe and there he would settle every necessary for our journey withe Governor St. Clair but to our great surprise he did not go that way. we were in great distress and the Governor would give us no lodging, so we had to lay out without a house and with much difficulty with him we got only Twenty dollars, which is only enough for one man. So Brother you see we cannot get justice for any offence at the place we come from; we therefore inform you that we will not have any thing to do with them & Mr. Wells in particular, we expect you will get a man who will pay more attention to his employment.
            Brother,
            Your Brothers the Delawares suppose you have heard what had past between them and Colonel Gibson at Port Vincenes, in regard to fourteen Horses stolen from our Towns at different times by the white people, we wish to know if we shall have any satisfaction here, we were told no settlement would be made but here—
            Brother,
            Two of the Horses were taken soon after they were paid for by the Shawnees, one the owner persued and took it the other was raised by the Nation and stole by the white people at Fort Hamilton—
            
            Brother,
            We hope you will give us power from under your hand that we may get back a little Girl stole from us and carried to Kentuckey, the Child was born and bred in our Town, we think it very hard that our children should be taken by force from us—
            Brother,
            We shall mention once more what bad People you have under you, last year we sent a memorandom for some Farming tools which were sent accordingly; but to our great surprize when we went to Detroit, they were all exchanged for old Blankets and damaged Goods so that we were very much disappointed and is the principal reason of our coming here—
            Brother,
            We shall mention to you our way of thinking, in regard to a Trade which was promised to us at Greenville, but we never yet have seen any, we would be very happy to have one of our Brothers he may depend upon being well treated and as well as a person appointed to stay at Fort Hamilton, to receive our things at, it is the nearest Post from both Towns the Delaware at White river and the Ottawa town.
            Brother,
            Our wishes towards our great Friend Francis Duchouquet we hope will meet yours, the man has lived & traded along time in our towns and we never knew any bad things of him. Our intention is to give him one mile square of land where he now has a House in our Country & as it is the will of the Nation, we hope you will sign a Deed that no one may ever disturb him and if you think him of service to us we would rather have him than any other person—
            Brother,
            The other Interpreter is a man we raised from a Child and look on him as one of ourselves, we therefore wish to give him Four miles down the river and one mile up the land, his name is George Ash and the place we meane for him is at the mouth of Kentuckey on the Indian boundary line.
            Brother,
            We return you our thanks for sending the Doctor to inoculate some of our young men, in a few Days we hope they will be ready to travel. Your brothers the Indians hope you will continue taking care of them during the Journey back and let the same Person conduct us who came from Pittsburgh, his name is Darah.
          